      Case 1:18-cv-11655-VSB Document 57 Filed 10/21/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - x

MICHAEL J. DEUTSCH,                          :

                      Plaintiff,             :

        -against-                            :
                                                 18 Civ. 11655 (VSB)
JPMORGAN CHASE & CO.,                        :
LIVE NATION ENTERTAINMENT, INC., and
TICKETMASTER ENTERTAINMENT, INC.,            :

                      Defendants.            :

- - - - - - - - - - - - - - - - - - - - x




                 MEMORANDUM OF LAW IN SUPPORT OF
            PLAINTIFF'S MOTION TO AMEND THE COMPLAINT




                                   ALEXANDER E. EISEMANN
                                   Counsel for Plaintiff
                                      Michael J. Deutsch
                                   20 Vesey Street, Suite 400
                                   New York, New York 10007
                                   (212) 420-8300


                                   PETER DEUTSCH
                                   Pro Hac Vice
                                   Counsel for Plaintiff
                                      Michael J. Deutsch
                                   5911 S.W. 33rd Terrace
                                   Ft. Lauderdale, Florida 33312
                                   (954) 232-9579
      Case 1:18-cv-11655-VSB Document 57 Filed 10/21/19 Page 2 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - x

MICHAEL J. DEUTSCH,                          :

                      Plaintiff,             :

        -against-                            :
                                                  18 Civ. 11655 (VSB)
JPMORGAN CHASE & CO.,                        :
LIVE NATION ENTERTAINMENT, INC., and
TICKETMASTER ENTERTAINMENT, INC.,            :

                      Defendants.            :

- - - - - - - - - - - - - - - - - - - - x

                 MEMORANDUM OF LAW IN SUPPORT OF
            PLAINTIFF'S MOTION TO AMEND THE COMPLAINT
          Plaintiff Michael J. Deutsch ("Mr. Deutsch")

respectfully submits this memorandum of law in support of his

motion to amend the complaint.

                    Proposed Amendments Generally

          The reasons for most of the proposed amendments are set

forth in the accompanying declaration of Alexander E. Eisemann,

executed on October 21, 2019.      Mr. Deutsch respectfully refers

the Court to that submission for an explanation of those.

          In this memorandum of law, Mr. Deutsch sets forth the

authority for two particular, proposed amendments:         (1) the

addition of facts, developed since the original complaint was

filed, that would now support the dismissed claim for declaratory

and equitable relief and (2) a clarification that the dismissed

promissory-estoppel claim was included in the original complaint

as an alternative/hypothetical cause of action to the breach of

contract claim, not in additional to it.         Mr. Deutsch hopes that
      Case 1:18-cv-11655-VSB Document 57 Filed 10/21/19 Page 3 of 7



these additional and/or clarified bases for these two claims will

result in their being permitted in an amended complaint.

            Claim for Declaratory and Equitable Relief

           In its Opinion and Order filed September 30, 2019, the

Court dismissed Mr. Deutsch's claim for declaratory and equitable

relief, accepting defendant Chase's argument that "the resolution

of Plaintiff's other claims 'would provide a sufficient remedy

obviating the need for declaratory or equitable relief.'"

Opinion at 10.    It also noted that Mr. Deutsch had "made no

showing that there is no adequate remedy at law for any of his

claims."   Id. at 10-11.
           Since the filing of the original complaint, Mr. Deutsch

has suffered a dramatic drop in his credit score, solely because

of Chase's wrongful reporting to the three major credit bureaus

that he is delinquent in paying more than $100,000 in credit-card

charges.   As a result, and as is now alleged in the proposed,

amended complaint, his reputation in the business community is

being ruined.    It stands to be damaged even more if the Court

does not direct Chase to stop its false reporting of a delinquent

account to the credit bureaus.

           The Federal Rules of Civil Procedure permit a plaintiff

to supplement a complaint to capture events that have occurred

since its filing.    Specifically, Rule 15(d) provides:

     (d) Supplemental Pleadings. On motion and reasonable
     notice, the court may, on just terms, permit a party to
     serve a supplemental pleading setting out any
     transaction, occurrence, or event that happened after
     the date of the pleading to be supplemented. The court
     may permit supplementation even though the original

                                  -2-
        Case 1:18-cv-11655-VSB Document 57 Filed 10/21/19 Page 4 of 7



       pleading is defective in stating a claim or defense.
       The court may order that the opposing party plead to
       the supplemental pleading within a specified time.

Fed. R. Civ. P. 15(d).

            Mr. Deutsch respectfully submits that the irreparable

harm associated with the continuing loss of his business

reputation, a loss the Court can stop from worsening by granting

equitable relief, is a sufficient basis to sustain a claim for

equitable relief.     Accordingly, he respectfully requests leave to

amend the complaint to add, or to support, that claim for relief

now.

            In addition, even if all of Mr. Deutsch's other bases

for affirmative monetary relief--Truth in Lending Act violations,

breach of contract, false advertising and, if permitted,

promissory estoppel--are ultimately not sustained, but the Court

nevertheless finds that Chase cannot hold Mr. Deutsch liable for

the Ayson charges, then a declaration under the Declaratory

Judgment Act that he is not liable for them would provide an

appropriate remedy and an ensuing order to Chase to stop its

false reporting of the contrary to the credit bureaus would be a

fair and appropriate form of equitable relief.

            Thus, Mr. Deutsch respectfully submits, a request for a

declaratory judgment and equitable relief go hand in hand.              The

Court, he submits, should ultimately declare that Mr. Deutsch is

not liable for the Ayson charges and, based on that finding,

should order Chase to take steps to remove the inaccurate

reporting to the credit bureaus.        For that reason, he


                                    -3-
      Case 1:18-cv-11655-VSB Document 57 Filed 10/21/19 Page 5 of 7



respectfully requests that both aspects of his first claim for

relief, declaratory and equitable relief, be permitted in the

proposed amended complaint.     In the alternative, he respectfully

requests that the claim for equitable relief remain even if the

Court does not permit the assertion of a claim for declaratory

relief.

                     Promissory Estoppel Claim

          In its Opinion, the Court dismissed Mr. Deutsch's

promissory-estoppel claim on the theory that courts do not

entertain contract claims and promissory-estoppel claims in the

same complaint.   Opinion at 16-17.     Nevertheless, Federal Rules

of Civil Procedure 8(d) and 8(e) do provide a plaintiff with the

opportunity to plead claims in the alternative, stating in

pertinent part:

     (2) Alternative Statements of a Claim or Defense. A
     party may set out 2 or more statements of a claim or
     defense alternatively or hypothetically, either in a
     single count or defense or in separate ones. If a
     party makes alternative statements, the pleading is
     sufficient if any one of them is sufficient.

     (3) Inconsistent Claims or Defenses. A party may state
     as many separate claims or defenses as it has,
     regardless of consistency.

     (e) Construing Pleadings.     Pleadings must be construed
     so as to do justice.

Fed. R. Civ. P. 8(d)(2)-(e).

          The original complaint was not explicit in alleging the

promissory-estoppel claim as an alternative or hypothetical cause

of action.   The proposed amended complaint does that explicitly

to cover the possible rejection of Mr. Deutsch's contract claim


                                  -4-
      Case 1:18-cv-11655-VSB Document 57 Filed 10/21/19 Page 6 of 7



by the Court or the trier of fact and the ability, in that case,

to sustain the alternative cause of action of promissory

estoppel.

            In other words, if the Court or a trier of fact

determined that Chase's promise to notify Mr. Deutsch about

suspicious charges was not contractual for any reason, then Mr.

Deutsch would rely on the alternative theory that even without

any consideration and even without any of the requisite elements

of a contract, Chase's promise was still one upon which Mr.

Deutsch relied to his detriment and, if his contract claim is not

sustained, the Court or the trier of fact would still have a

basis to find that the broken promise was actionable under a

non-contract theory.

            He respectfully submits that the purpose of Rule 8(d)

is to permit exactly what the proposed amended complaint does

now--allege two different causes of action in the alternative.

Accordingly, he respectfully requests leave to file the proposed

amended complaint with both of those alternative claims in it.

He further and respectfully submits that by stating, explicitly

that the breach-of-contract and promissory-estoppel claims are

alternatives, the proposed amended contract provides a basis to

include both.

                              Conclusion
            For the reasons set forth above, Mr. Deutsch

respectfully requests leave to file the proposed amended

complaint that accompanies this memorandum of law.


                                  -5-
         Case 1:18-cv-11655-VSB Document 57 Filed 10/21/19 Page 7 of 7



Dated:    New York, New York
          October 21, 2019




                                    _________________________________
                                    ALEXANDER E. EISEMANN AE5405
                                    Counsel for Plaintiff
                                       Michael J. Deutsch
                                    20 Vesey Street, Suite 400
                                    New York, New York 10007
                                    (212) 420-8300
                                    aee@eislaw.com

                                     /s/   Peter Deutsch
                                    PETER DEUTSCH
                                    Pro Hac Vice
                                    Counsel for Plaintiff
                                       Michael J. Deutsch
                                    5911 S.W. 33rd Terrace
                                    Ft. Lauderdale, Florida 33312
                                    (954) 232-9579




                                     -6-
